Citation Nr: 1110755	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2004 by the VARO in Los Angeles, California, denying the Veteran's claim for service connection for PTSD.  The Veteran was afforded a hearing before the decision review officer at the VARO in December 2007, a transcript of which is of record.  It was the San Diego RO that ultimately certified this matter to the Board for appellate review.  

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder.  

The  issues of the Veteran's entitlement to service connection for diabetes mellitus, hearing loss, and tinnitus, to include as due to herbicide exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Among the Veteran's contentions is that multiple inservice stressors led to the postservice onset of his PTSD.  In one such incident, he alleges that he was subject to mortar and rocket fire from the enemy while on active duty on September 13, 1969, at Tan Sun Nhut Air Base, Vietnam.  This incident the Veteran reports occurred at a point in which he was performing the duties of a Department of Defense courier by obtaining classified information at the site and returning same to the Naval organization charged with the responsibility to input that data into a database.  Multiple casualties and wounded were noted to result from the September 1969 incident.  Efforts to date by VA to document the occurrence of the aforementioned September 1969 incident have been unsuccessful.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  This change became effective on July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case in that the alleged stressor entails fear of hostile military or terrorist activity, but the RO has not to date considered the claim at hand under the recent regulatory change.  Remand is thus required to effectuate that consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010), including notice to the Veteran of what information and evidence are still needed to substantiate his expanded claim for service connection for an acquired psychiatric disorder, to include PTSD.  Specific notice as to the recent change to 38 C.F.R. § 3.304(f), see 75 Fed. Reg. 39843 (July 13, 2010), with respect to a PTSD stressor involving fear of hostile military or terrorist activity, is necessary.  

2.  Obtain all pertinent VA treatment or Vet Center records, not already on file, compiled at all pertinent VA facilities, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, schedule the Veteran for a VA psychiatric or psychological examination to ascertain whether any acquired psychiatric disorder, including PTSD, is present and its relationship to the Veteran's period of military service.  In addition, it must be determined whether any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to any such stressor.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  

The VA examiner should undertake a review of the Veteran's history and current complaints, and undertake a comprehensive mental status evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed.  

The examiner should then offer an opinion addressing the following questions:

(a)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to address the question of whether it is at least as likely as not that any of the claimed stressors leading to PTSD, if PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity involving a reported rocket and mortar attack at a place he was located in September 1969 or other reported incident occurring during active duty?

(b)  Is it at least as likely as not that any other diagnosed acquired psychiatric disorder had its onset during the Veteran's period of military service, or is otherwise attributable thereto?  Also, if a psychosis is now shown, is it at least as likely as not that it originated during the one-year period immediately following the Veteran's service discharge in September 1969?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against service incurrence or causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

A complete rationale for all opinions offered should be provided.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

4.  Lastly, adjudicate the Veteran's expanded claim for service connection for any acquired psychiatric disorder, including PTSD, on the basis of all pertinent evidence on file and all applicable law and regulations, including the recently revised 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



